COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                                April 16, 2015
                              No. 10-14-00322-CV
                                  BRAD BOWER
                                      v.
                             AMERICAN LUMBER, INC.
                                       
                                center-4254500
                        From the 85[th] District Court
                             Brazos County, Texas
                        Trial Court No. 13-002584-CV-85
                                       
--------------------------------------------------------------------------------
JUDGMENT

This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised.  Because it is the opinion of this Court that there was error in the trial court's Order Overruling/Denying Defendant Brad Bower's Verified Special Appearance and Motion to Dismiss for Lack of Personal Jurisdiction; it is the judgment of this Court that the Order Overruling/Denying Defendant Brad Bower's Verified Special Appearance and Motion to Dismiss for Lack of Personal Jurisdiction signed by the trial court on October 2, 2014 is reversed and remanded to the trial court for further proceedings.  
It is further ordered that Brad Bower is awarded judgment against American Lumber, Inc. for Brad Bower's appellate costs that were paid, if any, by Brad Bower; and all unpaid appellate court cost, if any, is taxed against American Lumber, Inc.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK

						By:          3040380-17145000		
							Deputy Clerk